DETAILED ACTION
Pending Claims
Claims 1-15 and 17-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claim 26 has been overcome by amendment.
The rejection of claims 1, 4, 6-12, 14, 19-21, and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Moriarity (US Pat. No. 4,452,963) has been overcome by amendment.
The rejection of claims 1, 4, 6-12, 14, 19-21, and 26 under 35 U.S.C. 102(a)(2) as being anticipated by Moriarity (US Pat. No. 4,452,963) has been overcome by amendment.
The rejection of claims 15 and 22-25 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moriarity (US Pat. No. 4,452,963) has been overcome by amendment.
The rejection of claims 15 and 22-25 under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moriarity (US Pat. No. 4,452,963) has been overcome by amendment.
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Moriarity (US Pat. No. 4,452,963) has been overcome by amendment.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Moriarity (US Pat. No. 4,452,963) in view of Agarwal et al. (US 2003/0104212 A1) has been overcome by amendment.
The rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (WO 2016/084960 A1 or US 2017/0327719 A1) in view of Moriarity (US Pat. No. 4,452,963) has been rendered moot by the cancellation of this claim.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-15 and 17-26, the claims have been amended to feature: (1 & 26) wherein the composition comprises a viscosity of 102 MPa.s to 105 MPa.s measured at 35oC using 25mm parallel plate and 1 mm gap at a shear rate at 0.1 s-1 for 60 seconds.  
The original disclosure supports: (A) a viscosity of 102 MPa.s to 105 MPa.s (see original claim 16), which is measured with an Anton Paar Physica MCR 301 rheometer with 25 mm parallel plate and 1 mm gap (see paragraphs 0017 & 0098; original claim 16) at the following shear conditions (see paragraphs 0017 & 0098; original claim 16): 
Conditioning: Rotation with shear rate at 0.1 s-1 for 60 seconds; 
Tempering: No shear for 240 seconds; 
Amplitude test: Oscillation with log increasing strain from 0.01 to 10% in 90 seconds (data measured every 3 seconds); 
Shear phase: Oscillation with 10% strain (y) at 10 Hz for 120 seconds (data measured every 10 seconds); 
Re-conditioning: Rotation with shear rate at 0.1 s-1 for 60 seconds; 
Regenerated mode: Oscillation with 0.05% strain (y) for 120 seconds (data measured every 10 seconds)).
The original disclosure also supports: (B) a conditioning temperature of 35 oC when an initial viscosity and a viscosity after 3 days of storage at 40oC is measured at y=0.05% (at 21 seconds) (see paragraph 0099).  This conditioning temperature is associated with a different property unit of mPa.s (lowercase “m”, not uppercase “M”) and a numerical viscosity range that is above the claimed range of 102 to 105 (see Table 3 in paragraph 0099).
	The newly claimed viscosity limitation combines portions of (A) and (B), and each portion is broader in scope than (A) and (B).  The resulting scope is not adequately supported by the original disclosure.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-15, and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (WO 2016/084960 A1 or US 2017/0327719 A1) in view of Moriarity (US Pat. No. 4,452,963).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (WO 2016/084960 A1 or US 2017/0327719 A1) in view of Moriarity (US Pat. No. 4,452,963) and Agarwal et al. (US 2003/0104212 A1).
Note: all citations of Hoshi et al. are directed to the equivalent US publication.

Regarding claims 1-4, 6-15, 17-22, 24, and 25, Hoshi et al. disclose: (1) an adhesive composition (Abstract; Example 1 in paragraph 0075) comprising: 
an epoxy-containing component (Example 1 in paragraph 0075; see also paragraphs 0033-0038, 0039-0041 & 0050-0051); and 
a curing agent (Example 1 in paragraph 0075; see also paragraphs 0052-0059);
(2) wherein the epoxy-containing component is present in an amount of 50% to 95% by weight based on total composition weight (Example 1 in paragraph 0075: calculates to approximately 62%);
(3) wherein the epoxy-containing component comprises an epoxy-capped flexibilizer (Example 1 in paragraph 0075; see also paragraphs 0039-0041);
(4) wherein the curing agent is present in an amount of 5% to 50% based on total composition weight (Example 1 in paragraph 0075: calculates to about 7%; see also paragraph 0059);
(17) further comprising elastomeric particles (Example 1 in paragraph 0075; see also paragraphs 0047-0051); (18) wherein the elastomeric particles have a core/shell structure (Example 1 in paragraph 0075; see also paragraphs 0047-0051);
(19) further comprising a curing catalyst (Example 1 in paragraph 0075: see “imidazole”; see also paragraph 0060: see “crosslinking agent”);
(20) wherein the adhesive composition is a one component composition (Example 1 in paragraph 0075);
(21) an adhesive comprising the composition of in a cured state (paragraph 0071);
(22) an article comprising: a first substrate; a second substrate; an adhesive comprising the adhesive composition of in a cured state positioned between the first and second substrates (paragraphs 0069-0070); 
(24) a method for forming a bond between two substrates comprising: applying the adhesive composition to a first substrate; contacting a second substrate to the adhesive composition such that the adhesive composition is located between the first substrate and the second substrate; and applying an external energy source to cure the adhesive composition (paragraphs 0069-0071); and (25) wherein the curing comprises thermal heating to a temperature of at least 80°C (paragraph 0071).
The exemplary embodiment of Hoshi et al. is formulated with a dicyandiamide curing agent (see paragraph 0075).  The general teachings of Hoshi et al. contemplate the use of other curing agents (see paragraphs 0052-0059), including blocked polyisocyanates (see paragraphs 0053-0058).  However, they fail to disclose: (1 & 6-15) a blocked polyisocyanate curing agent comprising a blocking group derived from a blocking agent comprising an alpha-hydroxy amide, ester, or thioester, or a combination thereof.
Moriarity demonstrates that the instantly claimed blocked polyisocyanate is recognized in the art as a suitable curing agent for epoxy-based formulations (see Abstract; claims 10-21; column 5, line 58 through column 6, line 68; column 7, lines 1-9 & 47-49).  It is notably effective for low temperature cure of curable compositions (see column 2, lines 14-17; column 9, lines 24-27).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the adhesive composition of Hoshi et al. with the instantly claimed blocked polyisocyanate curing agent because: (a) the exemplary embodiment of Hoshi et al. is formulated with a dicyandiamide curing agent; (b) the general teachings of Hoshi et al. contemplate the use of other curing agents, including blocked polyisocyanates; (c) Moriarity demonstrates that the instantly claimed blocked polyisocyanate is recognized in the art as a suitable curing agent for epoxy-based formulations; (d) the blocked polyisocyanate of Moriarity is notably effective for low temperature cure of curable compositions; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Lastly, the combined teachings of {Hoshi et al. and Moriarity} fail to disclose: (1) wherein the composition comprises a viscosity of 102 MPa.s to 105 MPa.s measured at 35oC using a 25mm parallel plate and 1 mm gap at a shear rate at 0.1 s-1 for 60 seconds.  However, the skilled artisan would have expected the adhesive composition resulting from the combined teachings of {Hoshi et al. and Moriarity} to obviously embrace embodiments satisfying this property because the adhesive composition resulting from the combined teachings of {Hoshi et al. and Moriarity} obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Therefore, the skilled artisan would have expected the adhesive composition resulting from the combined teachings of {Hoshi et al. and Moriarity} to obviously embrace embodiments satisfying the instantly claimed viscosity property because: the adhesive composition resulting from the combined teachings of {Hoshi et al. and Moriarity} obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.

Regarding claim 26, the combined teachings of {Hoshi et al. and Moriarity} are as set forth above and incorporated herein to obviously satisfy claim (26).

Regarding claim 23, the combined teachings of {Hoshi et al. and Moriarity} are as set forth above and incorporated herein.  Hoshi et al. fails to disclose: (23) wherein the adhesive has a wedge impact strength of at least 15 N/mm (measured according to ISO 11343 by CEAST 9350).  However, the skilled artisan would have expected the adhesive resulting from the combined teachings of {Hoshi et al. and Moriarity} to obviously embrace embodiments satisfying this property because the adhesive resulting from the combined teachings of {Hoshi et al. and Moriarity} obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.
Therefore, the skilled artisan would have expected the adhesive resulting from the combined teachings of {Hoshi et al. and Moriarity} to obviously embrace embodiments satisfying the instantly claimed strength property because: the adhesive resulting from the combined teachings of {Hoshi et al. and Moriarity} obviously satisfies all of the material/chemical limitations (and amounts thereof) of the claimed invention.

Regarding claim 5, the combined teachings of {Hoshi et al. and Moriarity} are as set forth above and incorporated herein.  The supporting teachings of Moriarity fail to disclose: (5) wherein the blocked polyisocyanate comprises a second blocking group derived from a blocking agent comprising an alcohol, a phenolic compound, a tertiary hydroxyl amine, an oxime, an amine, or a combination thereof.
Agarwal et al. disclose a related epoxy-based composition (see Abstract) that can be cured with blocked isocyanates (see paragraphs 0025-0027).  Agarwal et al. disclose that the use of two different blocking groups, each undergoing unblocking at different temperatures, can be advantageous to control the curing reaction at different parts of the curing process (see paragraph 0027). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the instantly claimed second blocking group in the blocked polyisocyanate of the composition resulting from the combined teachings of {Hoshi et al. and Moriarity} because: (a) Agarwal et al. disclose a related epoxy-based composition that can be cured with blocked isocyanates; and (b) Agarwal et al. disclose that the use of two different blocking groups, each undergoing unblocking at different temperatures, can be advantageous to control the curing reaction at different parts of the curing process. 

Response to Arguments
Applicant's arguments regarding the combined teachings of {Hoshi et al. and Moriarity} (see pages 9-10 of the response filed September 21, 2022) have been fully considered but they are not persuasive.
Applicant argues that viscosity range disclosed by Hoshi et al. (1 to 20,000 centistokes at 25 oC) is orders of magnitude lower than the claimed viscosity range (102 MPa.s to 105 MPa.s measured at 35oC using 25mm parallel plate and 1 mm gap at a shear rate at 0.1 s-1 for 60 seconds).  However, it is important to note that the unit of centistokes relates to kinematic viscosity, while the unit of (mega) pascal seconds relates to dynamic viscosity.  These are two distinct types of viscosity measurements.  The arguments provide no discussion of how these distinct types of viscosity measurements have been correlated to arrive at the conclusion that measurement of Hoshi et al. is orders of magnitude lower than the claimed measurement.
Furthermore, the newly claimed viscosity range is not adequately supported by the original disclosure, for the reasons set forth above in section 11.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
October 13, 2022